Citation Nr: 1400216	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-31 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for blastomycosis.

2.  Entitlement to service connection for right thumb and wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Des Moines, Iowa Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for blastomycosis and right thumb and wrist disability.

In May 2013, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board has reviewed the Veteran's paper claims file and his file on the Virtual VA electronic file system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Blastomycosis infection of the brain was found long after service and is not medically related to any disease, injury, exposure, or other event during service.

2.  The Veteran incurred a right thumb injury before service, and the more persuasive evidence does not show the right thumb disability increased in severity during service.


CONCLUSIONS OF LAW

1.  Blastomycosis infection of the brain was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Right thumb and wrist disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a September 2007 letter, issued before the initial unfavorable decision on the Veteran's claims for service connection for blastomycosis and right thumb and wrist disability.  In that letter the RO addressed the information and evidence necessary to substantiate claims for service connection.  The RO informed the appellant how VA assigns disability ratings and effective dates.  The letter also addressed who was to provide the evidence.

The Veteran's claims file (including records in the paper file and in Virtual VA) contains service treatment records, records of post-service treatment and examinations, and a transcript of the May 2013 Board hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the criteria for service connection and asked questions about medical treatment and opinions for the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With respect to the claim for service connection for right thumb and wrist disability, the Veteran has had VA medical examinations by qualified clinicians who reviewed his claims file and provided relevant findings and opinions.  The reports of those examinations adequately address that claim.  With respect to the claim for service connection for blastomycosis, the Veteran has not had a VA medical examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran's blastomycosis was diagnosed in 2002, long after service.  He does not contend, and medical records do not indicate, that he had manifestations or signs of blastomycosis during service.  He has asserted that during service he was exposed to an herbicide agent such as Agent Orange, and that his blastomycosis may be directly or indirectly related to herbicide exposure.  Blastomycosis is not, however, one of the diseases for which service connection may be presumed based on herbicide exposure, see 38 C.F.R. § 3.309(e), and there is otherwise no competent evidence that suggests a nexus between the Veteran's blastomycosis and any disease, injury, or events in service.  The circumstances regarding the blastomycosis service connection claim, then, do not approach the low threshold for finding a link between the current disability and service, for purposes of providing a medical examination or obtaining a medical opinion.  Therefore, VA does not have a duty to provide an examination or obtain an opinion regarding that claim.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Blastomycosis

The Veteran is seeking service connection for blastomycosis that was diagnosed after service.  He essentially contends that he was exposed to herbicides during service, and that his blastomycosis developed as a result of that exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under certain circumstances, service connection for specific listed diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2013).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Blastomycosis, however, is not subject to a presumption of service connection based on herbicide exposure.  It is not included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed.  For service connection to be established for blastomycosis, there must be direct evidence that the condition developed as a result of herbicide exposure during service, or direct evidence that the condition was otherwise incurred or aggravated in service.

While the Veteran had active service during the Vietnam War, it is not clear whether he served in Vietnam.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the United States Court of Appeals for the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence on the land or in the inland waters of Vietnam, was entitled to deference by the courts.  If evidence indicates that the Veteran's blastomycosis is related to herbicide exposure, the Board will address the question as to whether he was exposed to an herbicide agent during service, including whether he had service on land or in the inland waters of Vietnam for purposes of presuming that he was exposed to an herbicide agent.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran does not report that blastomycosis became manifest during his service, and his service treatment records do not contain any findings of blastomycosis.  Post-service medical records reflect that in November 1984 he sustained right occipital skull fracture and cerebral contusion when he hit his head against something in an altercation.  In treatment in 1985 he reported that since the 1984 head injury he had loss his ability to smell or taste.  

In April 1999, the Veteran underwent a CT scan of his head after having hit the left side of his head on a tree.  The scan showed bilateral frontal lobe encephalomalacia.  Private treatment notes reflect that in June 2000 the Veteran dove into a wave and hit his head in the sand.  Over subsequent months he received treatment for neck pain.

In treatment in February 2002 for neck and head pain, a CT scan showed a brain lesion.  A brain biopsy showed basal meningitis of a fungal nature.  In April 2002, a culture from a spinal tap showed Blastomyces Dermatitidis.  Treatment for blastomycotic meningitis included medications and shunting.  

Medical notes from July 2002 reflect the Veteran's report that he lived along a river and had been doing some work with the dirt.  He stated that the dirt might have been infected with blastomycosis.  Notes from private treatment in September 2002 and March 2003 reflect the Veteran's report that his blastomycosis brain fungus was contracted while moving dirt in a flood plain.  In his August 2007 claim, the Veteran indicated that his blastomycosis began in 2002.  The assembled medical records do not contain any medical findings or opinions regarding the etiology of the Veteran's blastomycosis.  

The Veteran submitted articles regarding herbicide exposure during the Vietnam War, including the question of herbicide exposure through service aboard ships near Vietnam.

In the May 2013 Board hearing, the Veteran asserted that his blastomycosis is attributable to herbicide exposure during service.  He did not indicate that any physician has supported a link between the blastomycosis and herbicide exposure.  He stated that a physician had told him that his immune system was poor.  He asserted that herbicide exposure may have weakened his immune system, and that the weakened immune system may in turn have facilitated the development of his blastomycosis infection.

As the Veteran's blastomycosis infection of the brain did not manifest during or soon after service, the preponderance of the evidence is against incurrence of the blastomycosis during service.  Blastomycosis is not one of the diseases for which service connection is presumed in veterans exposed to herbicides.  No clinician has supported a connection between herbicide exposure or other events during service and the Veteran's blastomycosis.  As the Veteran does not have medical training, his opinions about medical causation are not competent evidence, since the question as to what caused the brain infection is clearly a medical one.  Therefore, his opinions that herbicide exposure caused the 2002 blastomycosis infection, or that herbicide exposure weakened his immune system, which in turn facilitated the blastomycosis infection, do not help to show such medical causation.  In the absence of competent evidence linking the 2002 blastomycosis infection to disease, injury, exposure, or other events in service, the preponderance of the evidence is against service connection for blastomycosis.

Right Thumb and Wrist Disability

The Veteran is seeking service connection for right thumb and wrist disability.  He essentially contends that a right thumb injury he sustained before entering service was aggravated in service.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For a disorder to be considered aggravated by service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In a medical history report the Veteran completed in July 1970 for entrance into service, he checked yes for history of broken bones, and specified his right thumb.  On the report of medical examination of the Veteran in July 1970 for entrance into service, the examiner checked normal for the condition of the Veteran's upper extremities.  The examiner noted no scars.  Later in July 1970, the Veteran saw a clinician for swelling and decreased grip in his right thumb.  He reported that seven weeks earlier he had dislocated his right thumb in a cycle accident.  He stated that he had a cast on for two weeks, and that there were no complications.  In the July 1970 visit, the treating clinician found that the Veteran's right thumb had a full range of motion and was slightly larger than the left.  The clinician prescribed a balm and two days off from physical training involving the hand.  In sick call in April 1971, the Veteran reported wrenching his neck and hurting his right arm while playing football.  The treating clinician found muscle spasm in the neck and no evidence of muscle spasm in the right arm.  The service treatment records do not show any other treatment involving the right thumb or wrist or other parts of the right upper extremity.  On the report of the July 1972 examination of the Veteran for separation from service, the examiner noted a history of dislocation of the right thumb in 1970.  The examiner checked normal for the condition of the Veteran's upper extremities.  The examiner noted a one inch scar on the right elbow.

After service, the Veteran worked for a tractor manufacturer.  Medical notes from his employer reflect that, in February 1973, he reported right wrist pain.  A physician for the employer indicated that he did not think that the disorder was a job injury.  In November 1976, the Veteran again reported right wrist pain.  He indicated that he had not injured the wrist on the job, but that he had dislocated his thumb six years earlier.  A physician for the employer ordered a right wrist x-ray, which showed an old navicular fracture with poor healing.

In private treatment in March 1977, the Veteran reported that at age 18 he sustained dislocation of his right thumb in a motorcycle accident.  He stated that later, in military service, he could not grip a rifle with his right hand, but that his hand then got better.  He related that, long after the initial thumb injury, he fell on his hands several times.  He indicated that therefore he did not accurately know why he had a present right hand injury.  He stated that presently his right thumb, hand, and wrist had swelling, pain, pain with grasping, and intermittent numbness.  A treating clinician indicated that x-rays showed old fracture of the scaphoid with a nonunion, and with some spurring or irregularity of the lateral part of the scaphoid against the radial.  The Veteran underwent right wrist surgery with bone grafting.

Medical notes from the Veteran's employer in June 1977 note that the Veteran had persistent aching and stiffness in his right wrist.  The physician called for a temporary restriction on the lifting and gripping the Veteran did with his right hand in his job as a lathe operator.  In February 1979, it was noted that the Veteran wore a wrist splint for a wrist injury, and that he was allowed to work as long as he wore the splint.

Private medical records from July 1981 reflect that the Veteran had a recent fall onto his right hand.  It was noted that he had an initial right thumb injury in 1970, but was not aware of a scaphoid fracture until three or four years later.  In October 1981, he had right wrist carpal tunnel surgery.  In August 1982, he had another right wrist surgery, with excision of scaphoid and placement of a scaphoid implant.  In May 1994, he underwent right wrist surgery with bone grafting of a cystic lesion in the lunate.  In September 1994, he underwent right wrist fusion surgery.

In October 2007, the Veteran wrote that he was claiming service connection for loss of motion of his right thumb and right wrist due to activities during service that caused him difficulty with his right thumb and wrist, including using an M14 rifle and an 81 millimeter mortar during training.

In April 2008, the Veteran had a VA examination of his hands.  The examiner reported having reviewed the claims file.  The Veteran reported having dislocated his right thumb in June 1970.  He stated that during service later that year he had difficulty gripping his rifle and was given extra training such as push-ups.  The examiner noted the Veteran's post-service work as a machine operator, and his history of right hand and wrist surgeries.  The Veteran reported that presently he had difficulty gripping things with his right hand and he dropped things.  He stated that he had decreased sensation in his right hand and chronic pain in his right wrist.  The examiner found that the Veteran had decreased motion of the right thumb and wrist, and limitation of right hand grip strength due to fatigue.  X-rays showed right hand and wrist degenerative changes and residuals of right hand and wrist surgery.  The examiner's diagnosis was right thumb dislocation with probable scaphoid and/or trapezium fracture, now status post solid fusion with retained hardware.  The examiner stated that the current disorders were not related to injury or other events during service, and that records showed that the injury occurred before entry into service and was not aggravated during service.  

Private treatment notes from September 2009 reflect a description by the Veteran's sister of the Veteran's pre-service thumb dislocation injury.  

On VA examination in December 2012, the examiner noted the history of right thumb injury before service, the Veteran's report that he had trouble with his right thumb and wrist during service, and the history of right thumb and wrist symptoms and treatment after service.  The examiner expressed the opinion that dislocation of the right thumb and a fracture occurred before service.  Noting that the Veteran was only seen for right thumb problems on one occasion during service, the examiner concluded that there is no indication that the preexisting condition was aggravated during the Veteran's service.

In the May 2013 Board hearing, the Veteran related the right thumb injury before service, his problems with his right thumb, hand, and wrist during service, and his problems with his right thumb, hand, and wrist at work after service.

When the Veteran entered service, he reported a history of right thumb fracture.  He is not entitled to the presumption of soundness, since the thumb injury was noted at entry.  The Veteran therefore cannot bring a claim for service connection for this disorder, but may bring a claim for service-connected aggravation of the right thumb disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In this case, section 1153 applies, and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The evidence as to whether the preexisting right thumb injury was aggravated by service is clear.  In looking at the service records, a few weeks into service, during training, the Veteran was seen because of decreased grip in his right thumb.  This was the only treatment shown in his two years of service.  The history of thumb dislocation was noted at separation from service, without any finding of upper extremity abnormality at that time.  Therefore, the contemporaneous service records show no evidence of worsening of the underlying condition.  Although his symptoms increased early on, the condition itself did not worsen, and he even testified that the symptoms improved after his initial physical training was completed.  

In looking at the post-service records, there is also no persuasive evidence the underlying right thumb condition worsened.  At work not long after service, the Veteran had right thumb and wrist discomfort, again reportedly in connection with more physically demanding tasks.  X-rays after service showed poor healing of the prior fracture, as well as reports of several post-service falls onto the hand.  Moreover, both VA examiners reviewed the record and considered the Veteran's lay statements, but provided negative opinions, concluding that the right thumb disorder was not aggravated by service.  There are no medical opinions to the contrary. 

Since the right thumb condition was noted on entry, it is the Veteran's burden to show the condition was aggravated by service.  He has not met that burden.  His statements as to aggravation are not persuasive in light of the contemporaneous service records showing one complaint during two years of service, no complaints at separation, and two negative medical opinions.  The record therefore is overwhelmingly against the claim for service connection for the Veteran's right thumb and wrist disability.


ORDER

Entitlement to service connection for blastomycosis is denied.

Entitlement to service connection for right thumb and wrist disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


